Title: To Thomas Jefferson from Samuel Quarrier, 10 February 1802
From: Quarrier, Samuel
To: Jefferson, Thomas


          
            Sir
            City of Washington Gail—Febuary 10th, 1802—
          
          I hope my unfortunate situation will pardon, & excuse my intrud on you the contents of this letter, after the reception my last one meet with—from that transaction you must think me void of delicacy, of feeling, for to importune on A like subject, or extreemly implicated in distress. The latter sory am I to say is but too much the case—Distress I now feele which experience never yet taught me—in theory only I Knew what I Know too well in practise, from the short residence i’ve already had—permit me to informe you of my melancholy situation—Yesterday I was arested, & conducted to Prison, for the sum of 41 Dollars, I was ushered into the debtors appartment (A room about twelve feet square) where I found A parcel of Creatues in the form of men, thay where in the full tide of disipation—Drinking, swearing, gaming, with every other vice that Depravity could invent—Nature was at lenth exausted in the Vortext of intoxication, thay then strewed themselves on the floor, where sleep temporarily relieved them from theire misery, if such thay felt—The chance offered for me to address you, I embraced it—I took up the pen to solicit your friendly benevolence—thinking when you where acquainted with it, you might be indused to relieve me from What I suffer—I declare Sir, you’r the last one I should presume to think of troubleing upon an occasion like this, if I’d any one else to apply to, Its but too melancholy A truth I have not—heere I am close confined, in Prison, without one single cent, without cloths except those on my back, & whats worse the Loss of which is dearer to me than existance Liberty, as Cato says A day, an hour, of Virtuouse liberty is worth A hole eternity of Bondage—Language is poor to express to you my feelings on this unhappy business—I feele the most heart felt anguish, it is indeed A revers of fortune I but little expected—Never did I think my Father would have deserted me in this maner, to Leave me to perish to starve in A Comon Prison—Oh God exstend thy mercie to me thy unfortunate creature—
          Pardon those exspressions which are the affects of A heart that feeles—You’r high, & respectable station in life ought to prevent my intrudeing myselfe, again on you—(exclusive of the reception I meet with by letter) Your Knowledg of me does not sanction my taking A Liberty of A pecuniary nature in any respect—except what your Kindness may dictate, was there any other sourse that I could apply I never would to you—On the perusal of this I hope, & trust you’ll relieve, & help the unfortunate son of Alexander Quarrier—if ime so fortunate as to feele again your benevolent aid I shall immediately return to my Father where I shall apply to business, as soone as possible never again to leave it for meere speculative fansies, what I now suffer can never be erased from my memory, nor ever thought of without A Sight—
          Be pleased to informe me by the Bearer of this the result of this my humble Letter—I beg, & request if theres any thing in this Letter that may not be proper, it will be overloocked by you as it must arise from ignorance, & inability, & not from A wish or Voluntary inovation from me—
          May god grant you every blessing that this life can give, is the most fervent Prayre of the Miserable
          
            Saml. Quarrier
          
        